DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered. Claims 59-63, 65-76, and 78-80 are currently pending in this application. Claims 70, 75, 76, and 78 are withdrawn.
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that Grotz does not teach an implant shaped to define an elongated rigid sheet, the examiner disagrees. Grotz discloses that the combined characteristics of the implant include anatomic design symmetry, balanced rigidity with variable attachment connections to at least one adjacent normal structures, and durability which addresses and meets the needs for repair or reconstruction thus far missed in the prior art (paragraph 0004). Grotz also clearly teaches that a first inflation medium imparts at least one of rigidity and cushion in the implant (paragraph 0011) and that rigid pieces may be added to the implant (paragraph 0090). Therefore, the implant 
With regard to applicant’s argument that there is nothing to suggest that any portion of the device described in Lew could successfully be used in the implant of Grotz, the examiner disagrees. Grotz teaches that the implant may be used as a patellofemoral implant having a trochlear groove for articulation with a patellar. Lew teaches a trochlear groove having a geometry that includes lateral and medial ridges, for the purpose of better guiding the patellar component into the trochlea and containing the patellar component within the groove. The examiner maintains that one of ordinary skill in the art would have looked to Lew to improve the functionality of the trochlear groove taught by Grotz, in order to guide and contain the patellar component within the groove through the use of lateral and medial ridges.
Claim Objections
Claim 59 is objected to because of the following informalities:  Claim 59, line 3, recites “an articular surface of first bone” which appears to be missing the word – a – between the words “of” and “first”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 59-63, 65-69, 71-74, 79, and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. An implant that is shaped to define at least a first elongated rigid sheet, as recited in claim 59, and is sufficiently rigid such that a shape and size of the implant is maintained unchanged following implantation at the bony joint, as recited in claim 79, is not properly described in the application as filed. There is nothing in the specification that discloses that the implant is shaped to define an elongated rigid sheet that is sufficiently rigid such that a shape and size of the implant is maintained unchanged following implantation at the bony joint. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 59-63, 65-67, 71-74, 79, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0316526 A1 to Grotz (Grotz) in view of US Patent Application Publication No. 2014/0228964 A1 to Lew et al. (Lew).
Regarding at least claim 59
Grotz teaches a resilient interpositional arthroplasty implant for application into a joint to pad cartilage defects, cushion, and replace or restore the natural articular surface, which may preserve joint integrity, reduce pain and improve function (abstract).

    PNG
    media_image1.png
    240
    299
    media_image1.png
    Greyscale
 
Grotz meets the limitations of a cementless bony joint resurfacing system (paragraphs 0086 and 0209, line 13-15), comprising: an implant shaped to define at least a first elongated rigid sheet (paragraph 0103, lines 1-2 discloses an implant coupled to femur that is an elongated sheet at least to the same extent as applicant’s and paragraph 0004 discloses that the combined characteristics of the implant include 
Grotz also teaches use of the implant as a patellofemoral implant having a trochlear groove (which defines at least one long border) for articulation with a patellar (paragraph 0235, lines 1-2). However, Grotz does not teach at least one rib attached to the elongated rigid sheet along at least one long border thereof, the rib protruding from the elongated rigid sheet and forming a guard-rail structure such as to limit lateral movement of a bone or cartilage gliding over the elongated rigid sheet.
Lew teaches a knee implant for use in a total knee arthroplasty, the implant including a femoral component having a trochlear groove and an intercondylar notch 

    PNG
    media_image2.png
    194
    353
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trochlear groove of the femoral component of Grotz to include at least one rib attached to the elongated rigid sheet along at least one long border thereof, the rib protruding from the elongated rigid sheet and forming a guard-rail structure such as to limit lateral movement of a bone or cartilage gliding over the elongated rigid sheet, such as those taught by Lew, in order to better contain the patellar component within the groove with more normal patellofemoral tracking with less patellar tilt and rotation, and decrease the chances for patellar subluxation or dislocation, as taught by Lew.
Regarding at least claim 80

Regarding at least claim 60
Grotz in view of Lew teaches the system according to claim 80. Grotz also teaches wherein a cross-section geometry of the articular surface of the first elongated rigid sheet (of the femoral implant) parallels and follows a cross-section geometry of the articular surface of the second elongated rigid sheet (of the tibial implant). It is also clear from Grotz that the articular surfaces of the first and second elongated rigid sheets are glidingly moveable along each other in the disclosed knee joint (paragraph 0235) where both the tibia and femur implants (paragraph 0209, lines 13-15).
Regarding at least claim 61
Grotz in view of Lew teaches the system according to claim 59. Grotz also teaches wherein the bone covering surfaces is at least partially coated with a micro-granular layer of micro-trabeculae to stimulate bone and/or cartilage growth into the micro trabeculae (paragraph 0109 and 0113).
Regarding at least claim 62

Regarding at least claim 63
Grotz in view of Lew teaches the system according to claim 62. Grotz also teaches wherein the system comprises a patellar elongated rigid sheet having a patella articular surface and a patella covering surface configured to cover a patella articular surface of a user, wherein said 5articular surface of said first elongated rigid sheet is configured to receive the articular surface of said patellar sheet (Grotz discloses use of the implant on the patellar in paragraph 0098, use of the implant on the femur and the tibia in paragraph 0209 and discloses that use of a femoral implant does not rule out the option of also using a patellar implant in paragraph 0240).
Regarding at least claim 65
Grotz in view of Lew teaches the invention substantially as claimed according to claim 59. However, Grotz does not teach wherein a height of the at least one rib from the articular surface is at least one of constant and variable.
Lew teaches that the lateral ridge is higher, for the purpose of better guiding the patellar component into the trochlea in early flexion (paragraph 0060 and fig. 13). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the trochlear groove of the 
Regarding at least claim 66
Grotz in view of Lew teaches the system according to claim 59. Grotz also teaches wherein the elongated rigid sheet also includes a trough or groove (trochlear groove when the first implant is a patellofemoral component; paragraph 0235) along a longitudinal axis (Q-Q) (fig. 15C).
Regarding at least claim 67
Grotz in view of Lew teaches the invention substantially as claimed according to claim 66, including a trough or groove (trochlear groove; paragraph 0235). However, Grotz does not teach further comprising a second rib protruding from the articular surface of the elongated rigid sheet so as to sandwich said trough or groove therebetween.
Lew teaches a knee implant for use in a total knee arthroplasty, the implant including a femoral component having a trochlear groove and an intercondylar notch (abstract). Lew teaches that the geometry of the trochlear groove includes a lateral ridge (rib) and a medial ridge (rib), wherein a high lateral ridge is better able to guide the patellar component into the trochlea in early flexion, and together with a deepened trochlear groove, is better able to contain the patellar component within the groove with more normal patellofemoral tracking with less patellar tilt and rotation, and decrease the chances for patellar subluxation or dislocation (paragraph 0060). It can be seen from fig. 

    PNG
    media_image2.png
    194
    353
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the trochlear groove of the femoral component of Grotz to a second rib protruding from the articular surface of the elongated rigid sheet so as to sandwich said trough or groove therebetween, in order to better contain the patellar component within the groove with more normal patellofemoral tracking with less patellar tilt and rotation, and decrease the chances for patellar subluxation or dislocation, as taught by Lew.
Regarding at least claim 71
Grotz in view of Lew teaches the system according to claim 59. Grotz also teaches wherein the elongated rigid sheet has a variable thickness (paragraph 0096).
Regarding at least claim 72
Grotz in view of Lew teaches the system according to claim 59. Grotz also teaches wherein at least one portion of the elongated rigid sheet is thicker than remaining portions of the elongated rigid sheet (paragraphs 0096 and 0203, lines 42-46).
Regarding at least claim 73

Regarding at least claim 74
Grotz in view of Lew teaches the system according to claim 73. Grotz also teaches wherein said slots are configured to receive a locking screw (paragraphs 0153 and 0186).
Regarding at least claim 79
Grotz in view of Lew teaches the system according to claim 59. Grotz also teaches wherein the implant is sufficiently rigid such that a shape and size of the implant is maintained unchanged following implantation at the bony joint (Grotz discloses that the combined characteristics of the implant include anatomic design symmetry, balanced rigidity with variable attachment connections to at least one adjacent normal structures, and durability which addresses and meets the needs for repair or reconstruction thus far missed in the prior art in paragraph 0004 and also clearly teaches that a first inflation medium imparts at least one of rigidity and cushion in the implant in paragraph 0011, as well as that rigid pieces may be added to the implant in paragraph 0090).  
Claims 68 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grotz in view of Lew, as applied to claim 66 above, and further in view of US Patent No. 4,007,495 to Frazier (Frazier).

However, Grotz in view of Lew does not teach that the implant further comprises at least one rib along a center of the trough such that the transverse cross section of said trough is W-shaped. Grotz in view of Lew also does not teach wherein the trough or groove is configured to engage at least one rib of a second elongated rigid sheet, wherein said rib of the second sheet comprises at least one protrusion such that the trough is configured to glide over the at least one rib of the second sheet. 
Frazier teaches a patella-femoral prosthesis comprising a patellar prosthesis and a femoral prosthesis which are connected to each other for relative sliding movement (gliding over; abstract). The engagement between a projection (rib; 20) carried by the femoral prosthesis (first lamellar sheet; 10) and a slot (trough; 22) formed in the patellar prosthesis (second lamellar sheet; 16) prevents undesirable separation of dislocation of the prostheses with respect to each other (abstract and fig. 2). Frazier also teaches that the connecting parts may be reversed (col .4, lines 54-59).

    PNG
    media_image3.png
    223
    176
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774